HERRICK, J.
(concurring). When a foreign corporation, whose business is manufacturing, and the selling of its manufactured products, uses a portion of its surplus in the purchase of real estate, and holds the same as an investment, not using it in its business, I do not think that such purchase and holding is an employment of its capital stock within this state, within the meaning of the statute. “The basis of the tax is the amount or portion of its capital in use here in the transaction of its ordinary business.” People v. Wemple, 131 N. Y. 64, 29 N. E. 1002. The holding of the real estate, and the receiving of rentals therefrom, is no part of the ordinary business of the corporation. If the money so invested was not employed within this state, then it is not the subject of taxation here. People v. Telephone Co., 117 N. Y. 241, 22 N. E. 1057. The determination of the comptroller was therefore erroneous, and should be reversed.